            Case 2:20-cr-00388-JS Document 1 Filed 11/05/20 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                CRIMINAL NO.

                v.                                      DATE FILED:

BRIHANY BAKER                                           VIOLATIONS:
                                                        18 U.S.C. $ 371 (conspiracy    -
                                                                                       1 count)
                                                        18 U.S.C. $ 924(a)(1)(A) (making false
                                                        statements to a federal firearms licensee        -
                                                        I count)

                                           INDICTMENT

                                            COT]NT ONE

THE GRAND JURY CHARGES THAT:

                 At all times material to this indictment:

                 1.     Clayton's Range, in Horsham, Pennsylvania, possessed a federal firearms

license ("FFL") and was authorized to deal in firearms under federal laws.

                 2.     FFL holders are licensed, among other things, to sell firearms. Various

rules and regulations, promulgated under the authority of Chapter 44, Title 1 8, United States

Code, govern the manner in which FFL holders are permitted to sell firearms.

                 3.     The rules and regulations governing FFL holders require that a person

seeking to purchase a firearm   filI out a Firearm Transaction Record, ATF Form 4473 ("Fonrr

4473"). Part of the Form 4473      requires that the prospective purchaser certify that all his or her

answers on Form 4473 are true and      correct. Question 1 1.a. of the Form 4473 requires that the

prospective purchaser certiff truthfully, subject to penalties of perjury, that he or she is the actual

buyer of the   firearm. The Form 4473 contains the following       language in bold type:   "Warning:
            Case 2:20-cr-00388-JS Document 1 Filed 11/05/20 Page 2 of 6



You are not the actual transferee/buyer if you are acquiring the firearm(s) on behalf of

another person. Ifyou are not the actual transferee/buyer, the licensee cannot transfer the

firearm(s) to   you."   In the certification section of the Form 4473, the actual buyer must certi$,

that his or her answers to the questions on the form are "true, correct, and complete," and

acknowledge by his or her signature that "making any false oral or written statement . . . is a

crime punishable as a felony under Federal law, and may also violate State andlor local law."

                4.      FFL holders are required to maintain a record, in the form of a completed

Fonq 4473, of the identity of the actual buyer of firearms sold by the FFL holder, to ensure that

the person was not prohibited from purchasing a       firearm. For example, convicted felons    are

persons prohibited by law from buying firearms.

                5.      A person who purchases    a   firearm at the behest ofanother person and

falsely states on the Form 4473 that he or she is the actual buyer of the firearm is known as a

"straw purchaser."

                6.      From on or about July 1, 2020, through on or about July 9,2020,in

Horsham, in the Eastern District of Pennsylvania, defendant

                                        BRIHANY BAKER

conspired and agreed, together with Person 1, known to the grand jury, to commit an offense

against the United States, that is, to make a false statement with respect to the information

required to be kept in the records of a federally licensed firearms dealer, in violation of Title 18,

United States Code, Section 92a(a)(l)(A).
              Case 2:20-cr-00388-JS Document 1 Filed 11/05/20 Page 3 of 6



                                       MANNER AND MEANS

                  It was part of the conspiracy that:

                  7.     Defendant BRIHANY BAKER used money provided by Person I to

purchase firearms for Person 1 from Clayton's      Range. Defendant BAKER purchased firearms

with the money supplied by Person       1, and when     doing so, falsely stated on the Form 4473 that

she completed for the purchase that she was the actual purchaser of the firearms.


                                             OVERT ACTS

                  In furtherance of the conspiracy and to accomplish its object, the following overt

acts, among others, were commified in the Eastern District of Pennsylvania or elsewhere:

                  l.     On or about July 1, 2020:

                         a.      Defendant BRIHANY BAKER travelled with Person 1 to

Clayton's Range in Horsham, Pennsylvania to purchase firearms for Person             1.


                         b.      Defendant BAKER attempted to, but was unable to complete, the

purchase of three firearms.

                         c.      Person 1 supplied $200 that was used by defendant Baker to place

a deposit and a   hold on three firearms including:     l)   a Taurus,   Model G3, 9mm semi-automatic

pistol, bearing serial number ABE6109S5;2) a Taurus, Model G3, 9mm semi-automatic pistol,

bearing seral number ABG640702; and 3) a KelTec, ModelPMR30, 22WMR caliber semi-

automatic pistol, bearing serial number WXJM77.

                  2.     On or about July 9. 2020:

                         a.      Defendant BRIHANY BAKER travelled with Person 1 to

Clayton's Range in Horsham, Pennsylvania to complete the purchase of the three firearms for

Person   1.
           Case 2:20-cr-00388-JS Document 1 Filed 11/05/20 Page 4 of 6



                        b.   Defendant BAKER completed the purchase of the three firearms

with money provided by Person 1, and, while doing so, defendant Baker again falsely stated on

the Form 4473 forthe purchase that she was the actual purchaser of the firearms when in fact,

she knew she was not.

                        c.   Person 1 took possession of all three firearms after the purchase

was completed.

              A1l in violation of Title 18, United States Code, Section 371.
             Case 2:20-cr-00388-JS Document 1 Filed 11/05/20 Page 5 of 6




                                                 COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:

                  1.      Paragraphs 1 through 7 and Overt Acts 1       and} of Count One   are

incorporated here.

                  2.      From on or about July 1, 2020,through on or about July 9,2020,in

Horsham, in the Eastern District of Pennsylvania, defendant

                                            BRIHAI\Y BAKER,

in connection with the acquisition of firearns, that is, a Taurus, Model G3, 9mm semi-automatic

pistol, bearing serial number ABE610985; a Taurus, Model G3, 9mm semi-automatic pistol,

bearing seral number ABG640702; and a KelTec, Model PMR30, 22WMR caliber semi-

automatic pistol, bearing serial number WXJM77, from Clayton's Range, an FFL holder,

knowingly made a false statement and representation with respect to information required by the

provisions of Chapter 44, Title 18, United States Code, to be kept in the FFL holder's records, in

that defendant BAKER falsely certified on the Form 4473 that she was the actual purchaser         of
the firearms listed on the Form 4473, when in fact, as defendant knew, this statement was false

and fictitious.

                  A1l in violation of   Title   18, United States Code, Section   92a@)0)(A).
            Case 2:20-cr-00388-JS Document 1 Filed 11/05/20 Page 6 of 6



                                     NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

               As a result of the violations of Title 18, United States Code, Sections 371 and

92a@)Q)@) set forth in this indictment, defendant

                                          BRIHANY BAKER

shall forfeit to the United States of America all firearms involved in the commission of such

violations, including:

                1.       a Taurus,   Model G3, 9mm semi-automatic pistol, bearing serial number

ABE610985;

               2.        a Taurus, Model G3, 9mm semi-automatic pistol, bearing seral number

ABG640702; and

               a
               J.        a   KelTec, Model PMR30, 22WMR caliber semi-automatic pistol, bearing

serial number WXJM77.

               All pursuant to Title 28, United   States Code, Section 2461(c) and   Title   18, United

States Code, Section 924(d).



                                                A TRUB BILL:




WILLIAM M. McSW
United States Attorney
